Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 Amended claims 86, 88, 109, and 405, (5/2/2022), and previously presented claims 300, 318-319, 323-332, 403, and 406, are pending and under consideration by the Examiner.  
Claims 1-85, 87, 89-108, 110-299, 301-317, 320-322, 333-402, 404, and 407-410, have been canceled.  

3.	An Examiner's Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the Issue Fee.
	Authorization for this Examiner's Amendment was given in a telephone interview with Jack Rosa on 5/17/2022.

4.	The application has been amended as follows:

IN THE CLAIMS:
	
Claim 86. (Currently Amended) A method of selecting a sample comprising T cells for adoptive immunotherapy or for inclusion in a cell bank, the method comprising determining the expression of IFNgamma, CD107a, IL-2, TNFalpha, or any combination thereof by total lymphocytes in the sample and selecting the sample for adoptive immunotherapy or for inclusion in a cell bank if at least 0.5% of the total lymphocytes in the sample express any one of IFNgamma, CD107a, IL-2, TNFalpha, or a combination thereof;
wherein the T cells are incubated with antigen-presenting cells to induce proliferation of the T cells before the expression of IFNgamma, CD107a, IL-2, TNFalpha, or any combination thereof by the total lymphocytes is determined, and
wherein the antigen-presenting cells are B cells, antigen-presenting T cells, dendritic cells or aK562 cells.

Claim 88. (Currently Amended) The method of claim 86, wherein the sample comprising T cells is selected from a library of samples, said method comprising screening the library of samples for the expression of IFNgamma, CD107a, IL-2, TNFalpha, or any combination thereof by total lymphocytes in the samples and selecting a sample from the library of samples for adoptive immunotherapy in which at least 0.5% of the total lymphocytes in the sample express IFNgamma, CD107a, IL-2, TNFalpha, or a combination thereof.

5.	Claims 86, 88, 109, 300, 318-319, 323-332, 403, and 405-406 are allowable.

Advisory Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prema Mertz whose telephone number is (571) 272-0876. The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa Ford, can be reached on (571) 272-0857.  Official papers filed by fax should be directed to (571) 273-8300.  Faxed draft or informal communications with the examiner should be directed to (571) 273-0876.  Information regarding the status of an application may be obtained from the Patent application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


					/PREMA M MERTZ/                                                            Primary Examiner, Art Unit 1646